PER CURIAM.
This appeal presents the question of whether appellants, Ralph H. Bearden, Jr. and Carolyn Bearden, as former owners of Alligator Park, a mobile home park, were *3entitled to recover from appellee, Homeowners of Alligator Park, Inc., costs of improvements to the Park’s sewage facilities as “pass-through charges” pursuant to section 723.003(10), Florida Statutes (1991). Appel-lee is the Park’s homeowners association (and the class representatives of the homeowners) in this action.
The trial court found that appellants were not entitled to recover the disputed costs of improvement to the sewage system as “pass-through charges” pursuant to section 723.003(10) because the improvements were not demonstrated to be governmentally mandated capital improvements as required by the statute.
We find the evidence supports the trial judge’s holding and affirm.
CAMPBELL, A.C.J., and BLUE and QUINCE, JJ., concur.